This was an action to recover damages for the failure of the defendants to return certain logging equipment, in accordance with the terms of a consent judgment rendered in a previous suit between the parties, and also for damages for the deterioration of portions thereof which were returned. Upon issues submitted, the jury assessed plaintiffs' damages at $650.00.
The principal contention of defendants, appellants was that by reason of a settlement with defendant Iron Works, plaintiffs should be held to have released their claim against defendants Coppersmith and Jones, but the value of the property affected by plaintiffs' adjustment of a separate controversy with the Iron Works was excluded from the consideration of the jury.
The appellants and the Iron Works were not joint tort-feasors, nor did the plaintiffs, by settlement of another and different claim with the latter, obtain satisfaction for the matters here litigated. Mason v.Stephens, 168 N.C. 370; Slade v. Sherrod, 175 N.C. 346; Young v.Anderson, 33 Idaho 522, 50 A.L.R., 1056.
The controversy related chiefly to questions of fact which have been determined in favor of the plaintiffs. Upon the record, we find
No error. *Page 735